Case 1:20-cv-01949-NLH-KMW Document 22 Filed 12/31/20 Page 1 of 1 PageID: 199



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    JEFFREY PETROZZINO and
                                          No. 1:20-cv-01949-NLH-KMW
    CHRISTINE PETROZZINO, h/w,
    individually and on behalf of
    all others similarly
    situated,
                                          ORDER
                    Plaintiff,

          v.

    VIVINT, INC.,

                   Defendant.


      For the reasons expressed in the Court’s Opinion filed

today,

      IT IS on this 31st day of December, 2020,

      ORDERED that Defendant Vivint, Inc.’s Motion to Compel

Arbitration on an Individual Basis and Stay Proceedings [ECF No.

15] be, and the same hereby is, GRANTED; and it is further

      ORDERED that this case is STAYED and, for the time being,

ADMINISTRATIVELY TERMINATED; and it is further

      ORDERED that this matter shall be referred to arbitration.



                                         __/s Noel L. Hillman ___
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
